Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Claims 13-17 of Group II withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election of claims 1-12 of Group I was made without traverse in the reply filed on March 25, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It is unclear whether the limitation of “wherein the first alignment film and the second alignment film each comprise multiple polymer layers each containing a different polymer” means that the first and second alignment films are or a second alignment film”).  Since claim 9 which depends on the parent claim 1, states that the alignment film comprises the first alignment film, and claim 11 which depends on the parent claim 1, states that the alignment film comprises the second alignment film, the second interpretation is used for the purposes of examination. 
Claim 4 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Parent claim 1 upon which claim 4 depends, contains the narrower limitation of “the liquid crystal material … exhibits a liquid crystal phase at -10°C or higher and 80°C or lower, whereas dependent claim 4 contains the broader limitation of “the liquid crystal material exhibits a liquid crystal phase at -30°C or higher and 90°C or lower”.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US 2012/0229744) in view of Mizusaki (US 2013/0342791), (first alignment film).
1 and R2 are independently … alkoxy having 1 to 12 carbons [0049]) and exhibits a liquid crystal phase within a range of a minimum of -10°C and a maximum of 70°C ([0004]), which is within the claimed range of -10°C or higher and 80°C or lower, or of     -30°C or higher and 90°C or lower; the sealing material is a cured product of an epoxy resin-containing sealant (a peripheral was sealed with an epoxy type adhesive for the other substrate [0354], sealed with an ultraviolet-curable adhesive [0305] that is cured), and the alignment film 3 comprises a first alignment film (alignment layer prepared from an aligning agent [0012]) including a polymer layer (of polyamic acid [0012]) formed (film formation [0012]) using a first alignment agent containing a polyamic acid (includes 
However, Mizusaki teaches that in a liquid crystal display device ([0017]), an alignment film ([0018]) can include a polymer layer formed using a first alignment agent containing a polyamic acid mixed with a polysiloxane (monolayer … film formed from … at least one of a polyamic acid … a polysiloxane [0018]), for the purpose of providing the desired modification of physical properties including alignment characteristics.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have further contained a polysiloxane in the first alignment agent used to form the polymer layer of the first alignment film of the alignment film of the liquid crystal display device of Hattori, in order to obtain the desired modification of physical properties including alignment characteristics, as taught by Mizusaki. 


    PNG
    media_image1.png
    166
    465
    media_image1.png
    Greyscale
  	
    PNG
    media_image2.png
    154
    532
    media_image2.png
    Greyscale

Regarding claims 2-3, Hattori teaches that the alkoxy group-containing liquid crystal compound is a compound represented by Example 2 3-HB(2F,3F)-O2 (Table 3, [0348], top half of col 61b, shown above on the left) which is a species of the chemical formula (L4) of Applicant shown above on the right, where n of Applicant = 3 and m of Applicant = 2, which is a species of the more general chemical formula (L) of Applicant, where R of Applicant = a monovalent organic group, m of Applicant = 2 and Xa of Applicant = Xb of Applicant = a fluorine atom.

However, Mizusaki teaches that in the liquid crystal display device ([0017]), the alignment film ([0018]) can comprise multiple polymer layers each containing a different polymer (multilayer film formed from a polyimide, a polyamic acid, a polymaleimide, a polyamide, a polysiloxane … [0018]), for the purpose of providing the desired layered combination of physical properties including alignment characteristics.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included multiple polymer layers each containing a different polymer, in the first alignment film of the alignment film of the liquid crystal display device of Hattori, in order to obtain the desired layered combination of physical properties including alignment characteristics, as taught by Mizusaki. 
Regarding claim 9, Hattori teaches that the alignment film 3 comprises the first alignment film (alignment layer prepared from an aligning agent [0012]) including the polymer layer (of polyamic acid [0012]) formed (film formation [0012]) using the first alignment agent containing the polyamic acid (includes a solution prepared by dissolving a polyamic acid [0012]), but fails to teach that the first alignment agent further contains a polysiloxane.  
However, Mizusaki teaches that in the liquid crystal display device ([0017]), the polymer layer of the alignment film ([0018]) can be formed using the first alignment agent containing the polyamic acid mixed with a polysiloxane (monolayer … film formed from … a polyamic acid … a polysiloxane [0018]), for the purpose of providing the desired modification of physical properties including alignment characteristics.

Regarding claim 10, Hattori teaches that a silane coupling agent is comprised in the first alignment film, for the purpose of improving close contact to the substrate ([0260]), such that a portion of the silane coupling agent which, being on a substrate-side surface of the polymer layer formed using the first alignment agent (contact to the substrate [0260]), is no different from a portion that is chemically adsorbed onto the surface of the polymer layer formed using the first alignment agent.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Mizusaki, as applied to claims 1-4, 8-10 above, and further in view of Chiou (US 2016/0168468), (first alignment film).
Hattori, as modified by Mizusaki, teaches the liquid crystal display device comprising the alignment film 3 comprising the first alignment film including the polymer layer formed using the first alignment agent containing the polyamic acid and the polysiloxane, as described above.  Hattori, as modified by Mizusaki, fails to teach that the polysiloxane comprises an epoxy functional group.
However, Chiou teaches that in a liquid crystal display device ([0003]) comprising an alignment film including a polymer layer formed using an alignment agent containing a polyamic acid ([0138], polymer composition obtained using a combination of the first and second diamine compounds [0250], polyamic acid [0222], polymer composition … 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a polysiloxane comprising an epoxy functional group, as the polysiloxane in the first alignment agent forming the polymer layer of the first alignment film of the liquid crystal display device of Hattori, as modified by Mizusaki, in order to obtain the desired coupling, as taught by Chiou.
Claims 1-4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US 2012/0229744), (second alignment film).
Regarding claims 1, 4, Hattori teaches a liquid crystal display device (liquid crystal display element, abstract, display device [0119]) comprising: a first substrate; a second substrate disposed opposite the first substrate (pair of substrates (1), abstract, Fig. 1);  a liquid crystal layer (composed of a liquid crystal composition that contains a compound (4), abstract, Fig. 1) disposed between the first substrate 1a and the second substrate 1b (Fig. 1); an alignment film (aligning agent (3), abstract) disposed on at least one of the first substrate 1a and the second substrate 1b (Fig. 1), on the side facing the liquid crystal layer (containing 4, Fig. 1); and a sealing material to achieve adhesion between the first substrate 1a and the second substrate 1b (one of the glass substrates, a peripheral was sealed with an epoxy type adhesive for the other substrate [0354]), wherein the liquid crystal layer contains a liquid crystal material (liquid crystal composition, abstract), the liquid crystal material contains an alkoxy group-containing liquid crystal compound (liquid crystal compound represented by formula (1) … wherein 1 and R2 are independently … alkoxy having 1 to 12 carbons [0049]) and exhibits a liquid crystal phase within a range of a minimum of -10°C and a maximum of 70°C ([0004]), which is within the claimed range of -10°C or higher and 80°C or lower, or of     -30°C or higher and 90°C or lower; the sealing material is a cured product of an epoxy resin-containing sealant (a peripheral was sealed with an epoxy type adhesive for the other substrate [0354], sealed with an ultraviolet-curable adhesive [0305] that is cured), and the alignment film 3 comprises a second alignment film (alignment layer prepared from an aligning agent [0012]) including a polymer layer (of polyamic acid [0012]) formed (film formation [0012]) using a second alignment agent containing a polyamic acid (includes a solution prepared by dissolving a polyamic acid [0012]) in which a silane coupling agent is included, for the purpose of improving close contact to the substrate ([0260]), a portion of the silane coupling agent which, being on a substrate-side surface of the polymer layer (contact to the substrate [0260]), is no different from a portion that is chemically adsorbed onto the surface of the polymer layer.  

    PNG
    media_image1.png
    166
    465
    media_image1.png
    Greyscale
  	
    PNG
    media_image2.png
    154
    532
    media_image2.png
    Greyscale

Regarding claims 2-3, Hattori teaches that the alkoxy group-containing liquid crystal compound is a compound represented by Example 2 3-HB(2F,3F)-O2 (Table 3, [0348], top half of col 61b, shown above on the left) which is a species of the chemical formula (L4) of Applicant shown above on the right, where n of Applicant = 3 and m of Applicant = 2, which is a species of the more general chemical formula (L) of Applicant, a of Applicant = Xb of Applicant = fluorine atom.
Regarding claim 11, Hattori teaches that the alignment film 3 comprises the second alignment film (alignment layer prepared from an aligning agent [0012]) including the polymer layer (of polyamic acid [0012]) formed (film formation [0012]) using the second alignment agent containing a polyamic acid (includes a solution prepared by dissolving a polyamic acid [0012]), in which the silane coupling agent is included, for the purpose of improving close contact to the substrate ([0260]), a portion of the silane coupling agent which, being on a substrate-side surface of the polymer layer (contact to the substrate [0260]), is no different from a portion that is chemically adsorbed onto the surface of the polymer layer.  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori as applied to claims 1-4, 11 above, and further in view of Hayashi (US 2010/0039595), (second alignment film).
Hattori teaches the liquid crystal display device comprising the alignment film comprising the second alignment film including the polymer layer formed using the second alignment agent containing the polyamic acid in which the silane coupling agent is chemically adsorbed onto a surface of the polymer layer, as described above.  Hattori is silent regarding examples of the silane coupling agent.
However, Hayashi teaches that examples of silane coupling agents contained in alignment agents (films [0062]) are N-dodecyltriethoxysilane ([0063]) which is a species of a compound represented by formula (SC1) of Applicant, where Z of Applicant = an ethoxy group, R1 of Applicant =  R2 of Applicant = a hydrogen atom and “a” of Applicant 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a compound represented by the chemical formula (SC1 or SC2) of Applicant, as the silane coupling agent adsorbed onto the surface of the polymer layer of the second alignment film, of the alignment film of the liquid crystal display of Hattori, in order to obtain the desired surface coupling, as taught by Hayashi.
Claims 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori as applied to claims 1-4, 11 above, and further in view of Mizusaki (US 2013/0342791), (second alignment film).
Hattori teaches the liquid crystal display device comprising the alignment film comprising the second alignment film including the polymer layer formed using the second alignment agent containing a polyamic acid in which a silane coupling agent is chemically adsorbed onto a surface of the polymer layer, as described above.  
Regarding claim 8, Hattori is silent regarding the second alignment film comprising multiple polymer layers each containing a different polymer.
However, Mizusaki teaches that in a liquid crystal display device ([0017]), an alignment film ([0018]) can comprise multiple polymer layers each containing a different polymer (multilayer film formed from … polyimide, a polyamic acid, a polymaleimide, a polyamide, a polysiloxane … [0018]), for the purpose of providing the desired layered combination of physical properties including alignment characteristics.

Regarding claim 12, Hattori is silent regarding the second alignment agent further comprising a polysiloxane.
However, Mizusaki teaches that in a liquid crystal display device ([0017]), an alignment film ([0018]) can include a polymer layer formed using a second alignment agent containing a polyamic acid mixed with a polysiloxane (monolayer … film formed from … material containing at least one of a polyamic acid … a polysiloxane [0018]), for the purpose of providing the desired modification of physical properties including alignment characteristics.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have further comprised a polysiloxane in the second alignment agent used to form the polymer layer of the second alignment film of the alignment film of the liquid crystal display device of Hattori, in order to obtain the desired modification of physical properties including alignment characteristics, as taught by Mizusaki. 






If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782